DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "a working fluid having between about 85 mol% and about 95 mol% neon and/or helium" in claim 17 (lines 3-4) is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what would necessarily constitute the mol% range of neon and/or helium of the working fluid to meet the claim limitation. For examination purposes, the limitation has been 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rashad et al. (6,438,994) in view of Olszewski et al. (6,041,620).
Regarding claim 12, Rashad discloses a closed-loop refrigeration system (see figure 4) for liquid desification (107) densification comprising: 
a compressor (110) configured to compress a working fluid having between certain mol % range of neon and/or helium (Col. 1, lines 57-60) and between certain mol % range of nitrogen (Col. 1, lines 57-60) and/or oxygen (noted that alternative limitation; the nitrogen limitation has been addressed) from a pressure above ambient pressure to a pressure between 150 psia and 2500 psia (Col. 3, lines 9-13; see figure 4); 
a heat exchanger (440) in fluid communication with the outlet of the compressor (110) configured to receive the compressed working fluid and cool the compressed working fluid (103) via indirect heat exchange with a refrigerant fluid (412) to produce a cold, compressed working fluid (the precooled working fluid 404; see figure 4); 

an oxygen cooler (170) in fluid communication with the turbine (150), the oxygen cooler (170) configured to receive a stream of liquid (107) and the refrigeration stream (105) from the turbine (150; see figure 4), and subcool the stream of liquid (107) to a temperature via indirect heat exchange with the refrigeration stream of expanded working fluid (105) to produce a densified liquid stream (a liquefied stream 108; see figure 4; though Rashad fails to explicitly disclose the fluid 107 is liquid oxygen, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to modify the system of Rashad to substitute the fluid 107 with a liquid oxygen in order to obtain predictable result since liquid oxygen are well-known refrigerant fluid using in the refrigeration system; see MPEP 2143 section B); and 
a recirculating conduit (101) configured to recirculate the warmed refrigeration stream (106) to an inlet of the compressor (110) where the warmed refrigeration stream is compressed as the working fluid (102; see figure 4).
However, Rashad fails to disclose the working fluid having between 85 mol% and 95 mol % neon and/or helium and between 5 mol% and 15 mol % nitrogen and is compressed to a pressure between 120 psia and 155 psia; the fluid streams are a gaseous nitrogen stream and a liquid nitrogen stream; the liquid is liquid oxygen which is subcooled to a temperature less than 66.5 K.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the closed-loop refrigeration system of Rashad to incorporate the two streams heat exchange configuration as taught by Olszewski in order to increase heat exchange capacity between the working fluid and the refrigerant fluid. 
Also, though Rashad fails to disclose the claimed mol% range of helium and mol% range of nitrogen, the claimed pressure range between 120 psia and 155 psia of the working fluid and the claimed liquid oxygen is subcooled to a temperature less than 66.5K, Rashad discloses the working fluid is composition of helium and nitrogen which comprises certain mol% range of helium and mol% range of nitrogen (Col. 1, lines 57-60), the compressor (110) compresses the working fluid to a pressure between 150 psia and 2500 psia (Col. 3, lines 9-13) and liquid stream is subcooled to a temperature to -452 oF (Col. 3, line 58), it would have been obvious to one having ordinary skill in the art at the time of the claim invention to modify the system of Rashad to includes the claimed mol% range of helium and mol% range of nitrogen, claimed pressure range for working fluid and the claimed temperature range for liquid oxygen as a matter of routine optimization which can be achieved through routine experimentation (see MPEP 2144.05 section II-A).
Regarding claim 13, Rashad discloses the working fluid at the inlet of the compressor (110) is at certain temperature range (see figure 4). 
Though Rashad fails to disclose the claimed temperature of between 65 K and 80 K, it would have been obvious to one having ordinary skill in the art that the claimed temperature range is a matter of routine optimization which can be achieved through routine experimentation (see MPEP 2144.05 section II-A). 
Regarding claim 14, Rashad as modified discloses the heat exchanger (440) is further configured to further warm the warmed refrigeration stream (62 and 74, Olszewski; see figure 4 of Rashad and figures 1 of Olszewski) via indirect heat exchange with the stream of cold, compressed working fluid (103) and wherein the working fluid at the inlet of the compressor (110) is at certain temperature range (see figure 4, Rashad).
Though Rashad fails to disclose the claimed temperature of between 100 K and 310 K, it would have been obvious to one having ordinary skill in the art that the claimed temperature range is a matter of routine optimization which can be achieved through routine experimentation (see MPEP 2144.05 section II-A).
Regarding claim 15, Rashad discloses the working fluid is selected from the group essentially consisting of. (i) a mixture of neon with nitrogen (Col. 1, lines 57-60); (ii) a mixture of neon with oxygen; (iii) a mixture of neon with nitrogen and oxygen; (iv) a mixture of helium with nitrogen (Col. 1, lines 57-60); (v) a mixture of helium with oxygen; (vi) a mixture of helium with nitrogen and oxygen; or (vii) a mixture of neon and helium with nitrogen and/or oxygen (noted that alternative limitation; the limitations (i) “a 
Regarding claim 16, Rashad discloses the turbine (150) is further configured such that the expanded working fluid (105) exiting the turbine (150) is between certain mol% liquid (Rashad discloses the fluid 105 is a two phases of refrigerant mixture; Col. 3, lines 25-30; see figure 4). 
Though Rashad fails to disclose the expanded working fluid is between the claimed between 5 mol% and 10 mol % liquid, it would have been obvious to one having ordinary skill in the art that the claimed mol% range liquid of the working fluid is a matter of routine optimization which can be achieved through routine experimentation (see MPEP 2144.05 section II-A).
Regarding claim 17, Rashad discloses a method of densifying a liquid stream (107) in a closed-loop refrigeration cycle (see figure 4), the method comprising the steps of: 
compressing a working fluid (101) having between certain mol% range of neon and/or helium and between certain mol% range of nitrogen and/or oxygen (Col. 1, lines 57-60) in a compressor (110) from a pressure above ambient pressure to a pressure between certain pressure between 150 psia and 2500 psia (Col. 3, lines 9-13; see figure 4); 
cooling the compressed working fluid (103) via indirect heat exchange with a gaseous stream (gaseous nitrogen 412) or a liquid nitrogen stream or both (noted that alternative limitation; the gaseous nitrogen stream has been addressed) to produce a cold, compressed working fluid (404; see figure 4); 

subcooling a stream of liquid (107) via indirect heat exchange with the refrigeration stream of expanded working fluid (105) to produce a densified liquid stream (a liquefied liquid stream 108; see figure 4; though Rashad fails to explicitly disclose the fluid 107 is liquid oxygen, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system of Rashad to substitute the fluid 107 with a liquid oxygen in order to obtain predictable result; see MPEP 2143 section B); and 
recirculating the warmed refrigeration stream (106) to the compressor (110; see figure 4); 
wherein the warmed refrigeration stream (101) is compressed as the working fluid to form a closed-loop refrigeration cycle (see figure 4).
However, Rashad fails to disclose the working fluid having between about 85 mol% and about 95 mol % neon and/or helium and between 5 mol% and 15 mol % nitrogen and/or oxygen and is compressed to a pressure between 120 psia and 155 psia; the heat exchange fluid is a gaseous nitrogen stream or a liquid nitrogen stream or both; the subcool the liquid oxygen at a temperature of less than 66.5 K.
Olszewski teaches a closed-loop refrigeration system comprising a heat exchanger which communicates with a compressor (33). The heat exchanger exchanges heat with a gaseous nitrogen stream 62 (see figure 1).
MPEP 2143 section B). 
Though Rashad fails to disclose the claimed mol% range of helium and mol% range of nitrogen, the claimed pressure range between 120 psia and 155 psia of the working fluid and the claimed liquid oxygen is subcooled to a temperature less than 66.5K, Rashad discloses the working fluid is composition of helium and nitrogen which comprises certain mol% range of helium and mol% range of nitrogen (Col. 1, lines 57-60), the compressor (110) compresses the working fluid to a pressure between 150 psia and 2500 psia (Col. 3, lines 9-13) and liquid oxygen is subcooled to a temperature to -452 oF (Col. 3, line 58), it would have been obvious to one having ordinary skill in the art at the time of the claim invention to modify the system of Rashad to includes the claimed mol% range of helium and mol% range of nitrogen, claimed pressure range for working fluid and the claimed temperature range for liquid stream as a matter of routine optimization which can be achieved through routine experimentation (see MPEP 2144.05 section II-A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763